Citation Nr: 1218448	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  06-35 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to November 1953 and from May 1956 to June 1973. 

This appeal to the Board of Veterans' Appeals  (Board) is from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss, hypertension, and a low back condition. 

While this appeal was pending, the RO issued an April 2008 rating decision in which it granted service connection for a low back condition and assigned an initial 10 percent rating from April 2005.  The Veteran did not appeal either the initial rating or the effective date assigned for this condition, and thus that claim has been fully resolved and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement following denial of a particular claim for service connection cannot be construed as a notice of disagreement following the granting of service connection for that claim); Hamilton v. Brown, 4 Vet. App. 528 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a notice of disagreement ceases to be valid if the RO grants the benefit sought on appeal, or the veteran withdraws the appeal).  At the October 2006 hearing, the Veteran informed the undersigned Veterans Law Judge that he did not wish to appeal the claim concerning his low back condition. 

In February 2009, the Board issued a decision denying the claims for service connection for right ear and left ear hearing loss and remanding the claim for service connection for hypertension.  The Veteran appealed the Board's decision to deny service connection for right ear hearing loss to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2011 memorandum decision, the Court vacated that portion of the Board's decision denying service connection for right ear hearing loss.  Since the Veteran did not contest the Board's determination that he did not meet the criteria for a left ear hearing loss disability according to VA standards under 38 C.F.R. § 3.385, that portion of the claim was deemed abandoned.  

In December 2011, the Board remanded the claim for service connection for right ear hearing loss disability for additional development and adjudicative action consistent with the March 2011 memorandum decision.  The case has been returned to the Board for further appellate review. 

The Board notes that after it had remanded the claim for service connection for hypertension in February 2009, the RO issued a February 2011 rating decision in which it granted service connection for hypertension, assigning an initial 10 percent rating from April 28, 2005.  Since the Veteran did not appeal either the initial rating or the effective date of that award, that claim has been fully resolved and is no longer before the Board.  See Grantham, 114 F.3d at 1158-59; Hamilton, supra.

In the December 2011 Board remand, it referred the issue of whether new and material evidence has been received to reopen the claim for service connection for left ear hearing loss, noting that the July 2009 VA audiological evaluation had shown the Veteran now had current left ear hearing loss disability as defined by 38 C.F.R. § 3.385.  As of the date of this decision, such claim has not been developed.  The Board refers the claim again to the agency of original jurisdiction for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that right ear hearing loss disability is attributable to service and sensorineural hearing loss was not manifested to a compensable degree within one year following service discharge.  



CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by service and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

In a May 2005 letter, VA apprised the Veteran of the information and evidence necessary to establish his claim for service connection.  He was advised of the evidence that VA would seek to provide and of the information and evidence that he was expected to provide.  See 38 C.F.R. § 3.159(b)(1).  He was not informed of how VA establishes disability ratings and effective dates in that letter, but was sent another letter in March 2006 and provided such information.  Dingess/Hartman, 19 Vet. App. 473.  While this letter was sent after the November 2005 rating decision on appeal, the claim was subsequently readjudicated in a supplemental statement of the case in March 2012.  Thus, this cured any prejudice to the Veteran in VA not providing him with this information prior to the November 2005 rating decision on appeal.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Regarding the duty to assist, VA obtained the service treatment records from both periods of service, private medical records identified by the Veteran, and VA medical records, although the Board notes that VA obtained all these records in connection with multiple claims for service connection.  At the July 2008 hearing before the Board, the Veteran testified he did not receive treatment for hearing loss except for the 2005 VA examination he had undergone.  See transcript on pages 8-9.  Thus, these treatment records obtained do not pertain to hearing loss.  

The Veteran had requested a hearing before the Board, which hearing was held in July 2008.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing,  the undersigned fully explained the issue involved and agreed to leave the file open for the Veteran to submit additional evidence in the 60 days following the hearing.  The Veteran was assisted at the hearing by an accredited representative from The American Legion.  The representative asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his complaints during service.  The representative also asked questions to draw out the current state of the Veteran's disability.  

While the undersigned did not suggest the submission of evidence that may have been overlooked, the Board finds there was no prejudice, as the Veteran has shown actual knowledge of the evidence that is lacking in his case.  For example, he submitted briefs before the Court (through counsel) following the February 2009 decision that showed actual knowledge of the evidence lacking in his claim, which was evidence of a nexus between the post service right ear hearing loss disability and in-service noise exposure.  Therefore, to the extent that the Board did not meet all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant, there has been no prejudice.

As to providing the Veteran with an examination, VA provided an examination in October 2005, wherein the examiner provided an opinion regarding the etiology of the right ear hearing loss disability.  In the March 2011 memorandum decision, the Court found that the October 2005 medical examination was based on an inaccurate factual premise and vacated and remanded the Board decision for a new VA examination.  As noted above, in December 2011, in compliance with the Court's memorandum decision, the Board remanded the claim for a new VA examination.  In the remand, the Board asked that the examiner provide a rationale for the opinion.  The examination was provided in January 2012.  There, the examiner clearly reviewed the service treatment records and provided a medical opinion with a rationale.  The Board finds that the VA examination substantially complied with the Board's December 2011 remand, as the examiner provided an opinion and a rationale for the opinion, which opinion was based upon a review of the claims file and medical principles.  

The Board is satisfied that VA has sufficiently discharged its duty to assist in this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

At the July 2008 hearing, the Veteran testified he had no ear problems prior to entering service.  He stated that he was exposed to acoustic trauma while both training as he entered service and serving in Vietnam.  The Veteran testified that he was exposed to noise from helicopters during his first period of service and that    he sometimes wore ear protection and sometimes did not.  While in Vietnam, he stated he was exposed to shells firing.  He denied being diagnosed with hearing loss while in service.  The Veteran testified that following service, he went to college and earned a degree.  After that he taught ROTC at a high school and then worked in a mine, where there was a lot of noise, but he noted he wore hearing protection.   The Veteran stated he worked in the mines for 10 years and then worked for the school board for seven years.  He was asked if his post service noise exposure rose to the level of his in-service noise exposure, and the Veteran responded no and reiterated that he wore hearing protection while working in the mines.  The Veteran was asked when he first noticed his hearing loss, and he stated it was after service when his children noticed it.  He testified that his hearing was not the same when he left service. 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Certain chronic disabilities, such as sensorineural hearing loss (a disease of the central nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 above) is not fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley, 5 Vet. App. at 159.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the grant of service connection for right ear hearing loss disability.  The service treatment records show multiple audiometer results throughout the Veteran's service.  In the May 1960 Report of Medical Examination, "Deafness" was noted in the Summary of Defects and Diagnoses.  See item # 74.  June 1961, August 1962, July 1968, October 1969, February 1970, April 1970, July 1971, July 1972, and February 1973 Reports of Medical Examination show that the Veteran's hearing had improved or stayed the same at some decibel levels.  See item # 71 in each report.  In July 1968, October 1969, July 1971, and February 1973 Report of Medical History completed by the Veteran at those times, he specifically denied having hearing loss.  See item # 20 for 1968 and 1969 reports and item # 11 for 1971 and 1973 reports.  This is evidence against the claim.

At the July 2008 hearing, the Veteran testified that he did not notice having hearing loss while in service and that he first noticed it when his children pointed it out to him, which was following service discharge.  This is consistent with the Veteran's in-service statement since he specifically denied having hearing loss in 1968, 1969, 1971, and 1973-the last five years of his service. 

In the January 2012 VA examination report, the examiner had an opportunity to review the claims file, which contained multiple audiometers throughout the Veteran's service, and examine the Veteran.  She concluded that it was less likely as not that the right ear hearing loss disability was caused by or a result of in-service noise exposure.  She noted that the 1960 audiometers showed a shift in puretone thresholds, but that such shift was still within normal hearing range.  The examiner stated that the Veteran's hearing improved at separation, which she did not find was significant, as she pointed out that VA would concede any change of 15 decibels.  She added that the Institute of Medicine in a 2005 study on military and noise exposure had concluded there was no scientific evidence to support delayed onset of noise exposure. 

The Board accords this medical opinion high probative value because the examiner provided a rationale for her opinion as to why she felt that the Veteran's current hearing loss was not related to in-service noise exposure.  There is no competent evidence to weigh against this finding.  The Board will address the Veteran's lay statements below, but will first address the VA examiner's opinion.

In the December 2011 remand, the Board wrote the following, in part:

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file, including (i) the May 1960 examination report which lists a diagnosis of "[d]eafness, n.e.c., low frequency," as well as the notation that he had been placed on a profile for hearing loss; (ii) the May 1961 entry which notes his complaints of hearing problems after being exposed to a "TNT charge" near his right ear about two weeks earlier; (iii) and the various audiological evaluation reports in the service treatment records, especially the one performed at his retirement examination in February 1973.  

In the examination report, the examiner addressed both the 1960 and 1973 examination reports; however, she did not address the May 1961 clinical record that showed hearing problems after being exposed to a "TNT charge."  The Board does not find that such made the examination inadequate, as the Board did not state that the examiner must address the document, but only if it was "necessary" to support the opinion.  Thus, the conclusion reached is that the examiner did not find that this record was necessary to support her opinion.  The examiner addressed the change in audiometer findings in the 1960 examination report and that upon separation, the Veteran's hearing was within normal limits.  She then further supported her opinion that right ear hearing loss disability was less likely as not to be due to in-service noise exposure with the Institute of Medicine's 2005 study.  The Board concludes that this opinion was supported with a rationale.

While the Veteran is competent to discuss his in-service noise exposure, which VA concedes, and the fact that he developed hearing loss after service; however, the Veteran is not competent to state the etiology of his hearing loss, as that requires specialized knowledge that the Veteran has not been shown to have.  To the extent that one would argue that the Veteran is competent to provide a nexus between the current hearing loss and service, the Board finds that the January 2012 VA opinion outweighs the Veteran's opinion.  Again, the examiner provided a rationale for her opinion, which was based on the facts of the case and medical principles.

Finally, there is no competent evidence that the Veteran had sensorineural hearing loss manifested to a compensable degree within one year following service discharge.  The Veteran has not alleged noticing hearing loss within one year following service discharge.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable with this claim because the preponderance of the evidence is against the claim for service connection for right ear hearing loss disability.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for right ear hearing loss disability is denied.



_________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


